 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                 WESTERN DIVISION
11   JOSEPH VICTOR LAGANA,                     )   No. CV 19-01360-DOC (JDE)
                                               )
12                      Petitioner,            )
                                               )   ORDER TO SHOW CAUSE WHY
13                      v.                     )
                                               )   THE PETITION SHOULD NOT BE
14   PEOPLE OF THE STATE OF                    )   DISMISSED
                                               )
     CALIFORNIA, SUPERIOR                      )
15                                             )
     COURT, AND SHERIFF IAN
                                               )
16   PARKINSON,                                )
                                               )
17                      Respondents.           )
                                               )
18
19
20         On February 13, 2019, the Court received a Petition for Writ of Habeas
21   Corpus by Joseph Victor Lagana (“Petitioner”). Dkt 1 (“Petition” or “Pet.”).
22   Pursuant to Rule 4 of Rules Governing Section 2254 Cases in the United States
23   District Courts (“Habeas Rules”), the Court must review the Petition and, if it
24   plainly appears from the Petition and any attached exhibits that Petitioner is
25   not entitled to relief, dismiss the Petition.
26         Here, as set forth below, the Petition appears subject to dismissal in
27   accordance with Younger v. Harris, 401 U.S. 37 (1971).
28
 1                                            I.
 2                      RELEVANT PROCEDURAL HISTORY
 3         Petitioner asserts that he is being prosecuted in the Superior Court for
 4   the County of San Luis Obispo in Case No. 18F-11847 and is currently
 5   “unsentenced” / “not yet sentenced.” Pet. at 1-2. He asserts he is in custody at
 6   the San Luis Obispo County Jail. Id. at 1-2. In response to a question “If you
 7   went to trial, what kind of trial did you have,” Petitioner circled “Jury.” Id. at
 8   2. Petitioner states he has not appealed any conviction to the California Court
 9   of Appeal or California Supreme Court. Id. at 3. Plaintiff has, however, filed a
10   federal civil rights lawsuit in this District. Id. (see also Joseph Victor Lagana v.
11   State of California, et al., United States District Court, Central District of
12   California, Case No. 2:19-cv-00456-DOC (JDE)). Plaintiff had not presented
13   any of his proposed grounds for relief to any other court “because they just
14   [happened] on January 23 2019 and I don’t have ‘pro-per’ status anymore.”
15   Pet at 5.
16                                           II.
17               YOUNGER ABSTENTION APPEARS APPROPRIATE
18         Under the Younger abstention doctrine, a federal court will not intervene
19   in a pending state criminal proceeding absent extraordinary circumstances.
20   Younger, 401 U.S. at 43-54. Younger abstention is appropriate when: (1) the
21   state court proceedings are ongoing; (2) the proceedings implicate important
22   state interests; and (3) the state proceedings provide an adequate opportunity
23   to raise federal questions. Baffert v. Cal. Horse Racing Bd., 332 F.3d 613, 617
24   (9th Cir. 2003). The Younger rationale applies throughout appellate
25   proceedings, requiring that state appellate review of a conviction be exhausted
26   before federal court intervention is permitted. Huffman v. Pursue, Ltd., 420
27   U.S. 592, 607-611 (1975); Dubinka v. Judges of the Superior Court of the State
28   of Cal., 23 F.3d 218, 223 (9th Cir. 1994) (stating that even if the trial was

                                              2
 1   complete at the time of the court’s decision, state court proceedings were still
 2   considered pending for Younger abstention purposes).
 3         Here, all of the Younger criteria are present. First, Petitioner’s state court
 4   proceedings are ongoing as he has not yet been sentenced by the trial court and
 5   he may appeal and/or seek state habeas relief after his sentencing. Second, a
 6   state’s task of enforcing its laws against socially harmful conduct is “important
 7   and necessary,” Younger, 401 U.S. at 51-52, and as such, the state proceedings
 8   implicate important state interests. Third, because the sentencing will result in
 9   the ultimate judgment, see Burton v. Stewart, 549 U.S. 147, 156, (2007) (per
10   curiam) (“‘[t]he sentence is the judgment’”) (citation omitted), Petitioner still
11   has an adequate state forum in which to pursue his claims. See Pennzoil Co. v.
12   Texaco, Inc., 481 U.S. 1, 15 (1987) (“[W]hen a litigant has not attempted to
13   present his federal claims in related state-court proceedings, a federal court
14   should assume that state procedures will afford an adequate remedy, in the
15   absence of unambiguous authority to the contrary.”). As such, this Court must
16   abstain from intervening in the ongoing state criminal proceedings absent
17   extraordinary circumstances. Canatella v. California, 404 F.3d 1106, 1109-10
18   (9th Cir. 2005).
19         Abstention is not appropriate if the state proceedings are being
20   undertaken in bad faith, to harass, or are based on “flagrantly and patently”
21   unconstitutional state rules, or where some other extraordinary circumstance is
22   present. See Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457
23   U.S. 423, 435-37 (1982). Additionally, irreparable injury alone is insufficient to
24   warrant federal intervention unless the irreparable injury is both great and
25   immediate. See Younger, 401 U.S. at 46. Here, it does not appear that the
26   circumstances of Petitioner’s case fall within any recognized exception to the
27   Younger doctrine.
28

                                              3
 1            For the foregoing reasons, it appears that Younger abstention is
 2   appropriate in this case. A stay of the proceedings is unnecessary as
 3   Petitioner’s judgment is not yet final and the one-year limitations period under
 4   28 U.S.C. § 2244(d) has not commenced. See United States v. LaFromboise,
 5   427 F.3d 680, 683 (9th Cir. 2005) (as amended); see also Burton, 549 U.S. at
 6   156 (“Final judgment in a criminal case means sentence. The sentence is the
 7   judgment.” (citation omitted)).
 8                                            III.
 9                                     CONCLUSION
10            Accordingly, Petitioner is ORDERED to show cause, in writing, by no
11   later than thirty (30) days from the date of this Order, why the Petition should
12   not be dismissed as premature pursuant to the Younger abstention doctrine.
13   Alternatively, Petitioner may dismiss this action by signing and returning
14   the attached Notice of Dismissal under Federal Rule of Civil Procedure
15   41(a).
16            Petitioner is cautioned that a failure to respond timely in compliance
17   with this Order will result in a recommendation that this action be dismissed
18   pursuant to the Younger abstention doctrine, as well as for failure to prosecute
19   and failure to comply with a Court order.
20
21   Dated: March 04, 2019
22                                                   ______________________________
23                                                   JOHN D. EARLY
                                                     United States Magistrate Judge
24
25
26
27
28

                                               4
